DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

3.       Accordingly, claims 1, 3, 5, 7, 9, and 11-13 are pending and being examined; claims 20, 22-24, 26-33, and 40-41 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Whitehill et al (US 2017/0301121, hereinafter “Whitehill”). 

Regarding claim 9, Whitehill discloses a method of synthesizing media files (the method and system for anonymizing facial images without divulging their identifier; see abstract), the method comprising: 
receiving a media file (the method may receive an original facial image; see 410 of fig.4/fig.6 para.39; see 700 of fig.7B and para.57; see para.55); determining at least one identification region for the received media file (the method may determine the personal identity components based on the original facial image; see 422 of fig,4 and para. 40, such as eyes, nose, and mouth, shown in 731, 732, 733 of fig.7 and para.57; see also fig.1); APPLICANT(S): Gil PERRY et al. Page 4
modifying the at least one identification region; applying at least one transformation on the modified identification region; Page 4generating a synthetic media file by reconstruction of the transformed identification region (by the perturbation module 420, the method may produce synthesized images 430 by replacing the nose and mouth regions, the eyes and mouth regions, or the eyes and nose region of the original facial image; see 731, 732, 733 of fig.7B and para.57; see 430 of fig.6); and 
repeating applying and generating until the applied transformation causes reduction of confidence value for the corresponding received media file by at least one classifier (If the synthesized image is unsatisfied at 610, the subject…Alternately, he can continue the anonymization process; see 610->630->410 in fig.6; see para.55 lines 8-15), and wherein the generated synthetic media file and the received image file are recognized as including similar faces by a simulator of human perception (wherein the synthesized image is judged by the human subject who verifies his satisfaction to the synthesized facial images; see fig.6 and para.55).

Regarding claim 11, Whitehill discloses the method according to claim 9, wherein modifying the at least one identification region comprises converting the at least one identification region to a feature vector, wherein the synthetic media file is reconstructed from the feature vector (e.g., replacing the nose and mouth regions of the original image with the genericized nose and mouth generated by applying the perturbation transform to the corresponding regions; see 731 of fig.7B and para.57; see also fig.1 and para.25—para.27).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 5, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehill et al (US 2017/0301121, hereinafter “Whitehill”) in view of Brkic et al (“I Know That Person: Generative Full Body and Face De-Identification of People in Images”, 2017, hereinafter “Brkic”). 

Regarding claim 1, Whitehill discloses a method for de-identification processing of media files whilst maintaining a level of similarity between an original and a modified media file (the method and system for anonymizing facial images without divulging their identifier; see abstract), the method comprising: 
receiving at least one media file (receiving an original facial image; see 410 of fig.4/fig.6 para.39; see 700 of fig.7B and para.57); 
determining, for the at least one media file, at least one identification region for de-identification processing (determining the personal identity components based on the original facial image; see 422 of fig,4 and para. 40, such as eyes, nose, and mouth shown 731, 732, 733 of fig.7 and para.57; see also fig.1);
applying at least one transformation on the at least one identification region to create at least one modified media file, thereby limiting identification by computerized algorithms (applying a perturbation transform to one of the personal identity components to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 420, 430 of fig.4/fig.6 and para.41; see para.50); and validating the at least one modified media file (to verify the synthesized facial image after decoding/synthesizing; see para.54) by: 
receiving, receiving the human’s satisfaction based on the distance between the synthesized facial image and the original facial image to determine whether or not to continue the anonymization process.”; see 610 of fig.6; see para.55); 
determining, against a de-identification threshold, the disability of a computerized face recognition algorithm to identify the at least one identification region in the at least one modified media file (calculating the mutual information (i.e., the similarity) between the personal identity and the synthesized facial image I(f(X); C) to determine how distinct between the synthesized facial image and the original facial; and verifying that he/she is no longer recognizable from the synthesized facial image based on a threshold value; para.54 lines 20-31; see para.50); 
determining if a threshold level of the measure of human-perceptual similarity between the at least one modified media file and the corresponding received media file is satisfied (receiving the human’s satisfaction based on the distance between the synthesized facial image and the original facial image to determine whether the synthesized facial image is satisfied; see 610 of fig.6; see para.55); and 
iteratively updating the at least one applied transformation and applying such updated transformation to the received at least one media file if either the de- identification threshold or the threshold level of the measure of human-perceptual similarity is not satisfied, else outputting the modified media file (If 610 is unsatisfied, the subject…Alternately, he can continue the anonymization process.; otherwise, outputting the synthesized facial image ; see 610->630->410 or 610->620 in fig.6; see para.55)).
Whitehill does not explicitly disclose: “receiving, from a computerized human vision predictor trained to recognize similarity between media files similarly to the perception of an actual human, a measure of human-perceptual similarity between the at least one modified media file and the corresponding received media file”, as recited in the claim. However, in the same field of endeavor, Brkic teaches: receiving, from a computerized human vision predictor trained to recognize similarity between media files similarly to the perception of an actual human, a measure of human-perceptual similarity between the at least one modified media file and the corresponding received media file (to create a synthesized fake/de-identified facial image from an original facial image, a GAN network including a discriminator D and generator G is trained so that D maximizes the probability of correctly identifying generated samples, while G is attempting to minimize it. In other words, wherein the GAN network is trained so that D (X, G(X,z)) maximizes the distance (i.e, minimizes the similarity) between the original input image X and the synthesized output image G(X,z), while G(X, z) minimizes the distance (i.e., maximizes the similarity) between the original input image X and the synthesized output image G(X,z) based on the loss function defined by Eq(5). See section 3; see section 2, para.5, lines 6-11). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Brkic into the teachings of Whitehill by employing the trained GAN network for iterative face de-identification in images as taught by Brkic. The suggestion/motivation for doing so would have been to produce realistic de-identified images of human that thwart human and machine-based recognition (Brkic, see section 1, the last paragraph). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to employ a cGAN for anonymizing (i.e., de-identifying) facial images without divulging their identifier since doing this would obtain predictable results.

Regarding claim 3, the combination of Whitehill and Brkic discloses, wherein the media file is selected from a list consisting of an image file (Whitehill: receiving an original facial image; see 410 of fig.4 para.39; see 700 of fig.7B and para.57), a video file, and an audio file.

Regarding claim 5, the combination of Whitehill and Brkic discloses the method according to claim 1, further comprising: training a parametric model on a dataset of identification regions to synthesize a media file given a set of parameters; obtaining the parameters representing the selected identification region as depicted in the received at least one media file; and modifying the parameters to represent a modified version of the identification region so as to retain resemblance to the identification region of the received at least one media file while reducing the recognition score of the at least one classifier below a predefined threshold (Whitehill: coding facial regions (such as eyes, nose , and mouth) of each training facial image to generate the feature selection module; see fig.1 and para.27).

Regarding claim 7, the combination of Whitehill and Brkic discloses the method according to claim 1, wherein similarity of media files is determined in accordance to at least one of: geometrical similarity, texture similarity (Brkic: image similarity, see section 3; see section 2, para.5, lines 6-11) and identity similarity (Whitehill: identity similarity, see para.50).

Regarding claim 12, the combination of Whitehill and Brkic discloses the method according to claim 9, wherein the synthetic media file is generated in accordance with at least one parameter of confidence value reduction (Whitehill: to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 424, 430 of fig.4 and para.41; see para.5) and at least one parameter of similarity to the corresponding received media file (Brkic: wherein the GAN network is trained so that D (X, G(X,z)) minimizes the similarity between the original input image X and the synthesized output image G(X,z), while G(X, z) maximizes the similarity between the original input image X and the synthesized output image G(X,z) based on the loss function defined by Eq(5). See section 3; see section 2, para.5, lines 6-11).  

Regarding claim 13, the combination of Whitehill and Brkic discloses the method according to claim 9, further comprising: training a parametric model on a dataset of identification regions to synthesize a media file given a set of parameters (Brkic: in each iteration we perform one update of the discriminator D, followed by one update to the generator G until the loss function is minimized/satisfied; see section 3.1.1, “Network Training”)); obtaining the parameters representing the selected identification region as depicted in the received at least one media file; and modifying the parameters to represent a modified version of the identification region so as to retain resemblance to the identification region of the received at least one media file while reducing the recognition score of the at least one classifier below a predefined threshold (Brkic: to create a synthesized fake/de-identified facial image from an original facial image, wherein the GAN network is trained so that discriminator D maximizes the probability of correctly identifying generated samples, while generator G is attempting to minimize it. In other words, wherein the GAN network is trained so that D (X, G(X,z)) maximizes the distance (i.e, minimizes the similarity) between the original input image X and the synthesized output image G(X,z), while G(X, z) minimizes the distance (i.e., maximizes the similarity) between the original input image X and the synthesized output image G(X,z) based on the loss function defined by Eq(5). See section 3; see section 2, para.5, lines 6-11).  

Response to Arguments
9.	Applicant’s arguments, with respects to claims 1, and 9, filed on 06/09/2022, have been fully considered but they are not persuasive.

9-1. Regarding claim 1, which is rejected under 35 USC 103, applicant traverses that:
“As can be seen in Fig. 6 and explained in paragraph [0055] of Whitehill, step 630 in Fig. 6 is considered as failure, in which APPLICANT(S): Gil PERRY et al.SERIAL NO.:16/619,106FILED:December 04, 2019Page 12there are two options - discard the image or keep perturbating the image until de-identification is achieved:  If unsatisfied 630,…”

“This is the exact opposite of amended independent claim 1 which recites "iteratively updating…Whitehill teaches iteratively updating the at least one applied transformation and applying such updated transformation to the received at least one media file if the threshold level of the measure of human perceptual similarity is satisfied.”

(The emphases added by the examiner.)

The examiner respectfully points out that Whitehill’s teaching is not “opposite” to the claimed invention. It is because at step 610 of fig.6 in Whitehill, the human subject can verify to “his satisfaction that his personal identity is indeed not recognizable” and determine whether the synthesized facial image needs iterative anonymization. If the human subject satisfies the synthesized facial image, then the synthesized facial image is accepted and the process is going to 620. Otherwise if the human subject does not satisfy the synthesized facial image, then the anonymization process can continue and return to step 410 of fig.6 until the synthesized facial image causes reduction of confidence value for the corresponding original facial image. Therefore, the argument is unpersuasive.

9-2. Regarding claim 9, which is rejected under 35 USC 102, applicant’s argument has been fully considered. As explained in the rejection of the claim, each and every limitation in the claim is disclosed by Whitehill. The rejections of the claims are therefore proper.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/19/2022